Citation Nr: 1751317	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  12-31 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial rating in excess of 10 percent for fatigue associated with exposure to environmental hazards prior to May 1, 2013, and in excess of 60 percent thereafter. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1986 to November 1986, from July 1989 to February 1990, from September 1990 to June 1991, and from March 2003 to September 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The issue of an initial rating in excess of 10 percent for fatigue associated with exposure to environmental hazards prior to May 1, 2013, and in excess of 60 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed tinnitus.

2.  The Veteran was exposed to high levels of noise in service. 

3.  The evidence is in equipoise as to whether the Veteran's tinnitus symptoms have been continuous since service separation.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 3.307(a)(3), 3.309(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .

Service Connection Analysis for Tinnitus

The Veteran maintains that he has tinnitus that first manifested in service.  

Initially, the Board finds that the Veteran has a current tinnitus disability.  See September 2010 VA hearing examination.  The Veteran is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

The Board also finds that the Veteran was exposed to high levels of noise in service. Military personnel records show that the Veteran served in Desert Storm and worked as a loadmaster on a flight crew and as an Ariel porter on the flight line.  He has reported military noise exposure to aircraft and flight deck and flight line operations.  Accordingly, the Board finds that the Veteran's competent lay accounts of his duties in service and exposure to aircraft and flight decks noise are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Board further finds that the evidence is in equipoise as to whether the Veteran experienced symptoms of tinnitus since service.  In his initial claim for VA compensation benefits dated in April 2010, the Veteran indicated that his tinnitus began in 1990.  Further, in a September 2011 VA audiology consult note, the Veteran reported constant, severe tinnitus first noticed in 1991 after Desert Storm.  In an October 2011 VA treatment record, the Veteran reported a history of tinnitus and indicated that, following acupuncture, he had improvement in his tinnitus.  

Further, during a September 2010 VA hearing examination, the Veteran reported that onset of intermittent tinnitus in 1990.  During the evaluation, the Veteran indicated that he worked as a loadmaster on a flight crew and as an aerial porter on the flight line-the Veteran stated that he wore hearing protection devices during those times.  The examiner reviewed the claims file and opined that the Veteran's tinnitus was not related to service.  In support of this opinion, the examiner stated that, although the Veteran reported the onset of tinnitus during Desert Storm, the claims file indicated no showing of tinnitus in 1990 and 2003.  For example, in a December 1990 Chronological Record of Medical Care, the Veteran was seen for right ear pain, but it was noted that there was no hearing, tinnitus, or dizziness.  Further, in an August 2003 post-deployment questionnaire, the Veteran answered "no" as to ringing of the ears.  

The Board recognizes that service treatment records are absent for complaints or a diagnosis of tinnitus.  Nonetheless, the Veteran has reported that his symptoms of tinnitus were "intermittent" during service, which provides some explanation as to why he may have not reported these symptoms at that time.  Further, the Veteran has indicated that his tinnitus worsened over time, which is supported by later treatment records showing complaints of constant and severe tinnitus.  Moreover, the Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears as this is capable of lay observation.  The Veteran's lay statements regarding exposure loud noises during service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service. 

Accordingly, upon review of all evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's tinnitus was incurred in and is attributable to service.  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced intermittent symptoms during service, and he has endorsed constant symptoms of tinnitus after service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  

In summary, the Board resolves any reasonable doubt in the Veteran's favor to find that symptoms of tinnitus have been continuous since service separation so as to meet the criteria for presumptive connection for tinnitus based on "continuous" post-service symptoms.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.

ORDER

Service connection for tinnitus is granted.  


REMAND

By way of procedural background, the Veteran was initially granted service connection for fatigue associated with exposure to environmental hazards in a November 2010 rating decision.  At that time, the AOJ assigned a 10 percent rating, effective June 16, 2010.  The Veteran filed a timely Notice of Disagreement in June 2011 with the 10 percent rating assigned.  Subsequently, a July 2014 rating decision increased the Veteran's rating to 60 percent beginning May 1, 2013.  However, in a June 2017 rating decision, the AOJ proposed to reduce the Veteran's fatigue disability rating from 60 to 40 percent.  

To date, the proposed reduction has not been effectuated by the AOJ.  As the disposition of this proposed reduction potentially affects the Veteran's fatigue disability claim that is currently within the Board's jurisdiction, the Board finds that a remand is required in order for these claims to be considered contemporaneously. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must address the pending proposal to reduce the rating assigned to the Veteran's service-connected fatigue disability.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran's claim for an increased rating for fatigue must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


